Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 1 of 25




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLORADO

  Civil Action No.

  CYNTHIA J. BUNNING,

                           Plaintiff,

  v.

  ZIMMER, INC.,
  ZIMMER US, INC.,
  ZIMMER HOLDINGS, INC., and
  ZIMMER ORTHOPAEDIC SURGICAL PRODUCTS, INC.,

                           Defendants.


                                 COMPLAINT AND JURY DEMAND


            Plaintiff, Cynthia J. Bunning (“Plaintiff”), residing in the state of Colorado, by and through

  undersigned counsel, alleges as follows:

                          INTRODUCTION AND SUMMARY OF ACTION

            1.     Defendants’ prosthetic knee device known as the NexGen® Complete Knee

  Solution is prone to fail by fracture of the polyethylene tibial post of the tibial tray. As a result of

  this defect many patients, such as Plaintiff here, who have had this device implanted have endured

  sudden and unexpected catastrophic failure, i.e., fracture, of the polyethylene tibial post of their

  NexGen® Knee tibial tray, causing pain and suffering, debilitating lack of mobility, damage to

  surrounding tissue and bone, and an emergency revision surgery to remove and replace the failed

  device.
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 2 of 25




                                               PARTIES

          2.      Plaintiff Cynthia J. Bunning is an adult, and a citizen and resident of the state of

  Colorado.

          3.      Plaintiff has been injured due to a defective medical device, i.e., the NexGen®

  Complete Knee Solution [hereinafter “NexGen® Knee”] prosthetic knee, designed, manufactured,

  and distributed by Defendants.

          4.      Defendant Zimmer, Inc. is a corporation organized and existing under the laws of

  Delaware, with its principal place of business located in Warsaw, Indiana, and, therefore, is

  deemed to be a citizen of the state of Delaware, and a citizen of the state of Indiana.

          5.      Zimmer US, Inc. is a Delaware Corporation, with its principal place of business in

  Warsaw, Indiana, and, therefore, is deemed to be a citizen of the state of Delaware and the state of

  Indiana.

          6.      Defendant Zimmer Holdings, Inc. is a corporation organized and existing under the

  laws of Delaware, with its principal place of business located in Warsaw, Indiana, and, therefore,

  is deemed to be a citizen of the state of Delaware, and a citizen of the state of Indiana.

          7.      Defendant Zimmer Orthopaedic Surgical Products, Inc. is a corporation organized

  and existing under the laws of Ohio, with its principal place of business in Dover, Ohio, and,

  therefore, is deemed to be a citizen of the state of Ohio.

          8.      At all times material hereto, Defendants developed, designed, tested, manufactured,

  distributed, marketed, and sold the NexGen® Complete Knee Solution product that is the subject

  of this civil action.




                                                    2
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 3 of 25




          9.         Defendants, Zimmer, Inc., Zimmer US, Inc., Zimmer Holdings, Inc., and Zimmer

  Orthopaedic Surgical Products, Inc. hereinafter are collectively referred to as “Zimmer” or

  “Defendants.”

          10.        At all times relevant herein, Defendants were the agents of each other, and in doing

  the things alleged herein, each Defendant was acting within the course and scope of its agency and

  was subject to and under the supervision of its Co-Defendants.

          11.        Upon information and belief, always herein mentioned, the employees of all

  Defendants, their subsidiaries, affiliates, and other related entities, as well as the employees of

  Defendants’ subsidiaries, affiliates, and other related entities, were the agents, servants and

  employees of Defendants, and at all relevant times, were acting within the purpose and scope of

  said agency and employment.

          12.        Whenever reference in this Complaint is made to any act or transaction of

  Defendants, such allegations shall be deemed to mean that the principals, officers, employees,

  agents, and/or representatives of Defendants committed, knew of, performed, authorized, ratified

  and/or directed such act or transaction on behalf of Defendants while actively engaged in the scope

  of their duties.

                                      JURISDICTION AND VENUE

          13.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) as the

  parties are citizens of different states, and the amount in controversy exceeds the sum or value of

  $75,000, exclusive of interest and costs.




                                                      3
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 4 of 25




          14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (c), as Plaintiff

  resides in the state of Colorado, within the jurisdictional boundaries of this United States District

  Court, and a substantial part of the events giving rise to this claim occurred in the state of Colorado.

                      THE TOTAL KNEE REPLACEMENT PROCEDURE

          15.     Total knee arthroplasty (“TKA”), also called total knee replacement (“TKR”), is a

  commonly performed medical procedure, intended to help relieve pain and improve joint function

  in people with severe knee degeneration due to arthritis or trauma.

          16.     Knee replacement is the process of replacing the joint surfaces with artificial

  materials.

          17.     The intent of the procedure is: (1) to relieve pain caused by arthritis, (2) to restore

  range of motion, or the degrees of knee flexion and extension, and (3) to correct any misalignment.

          18.     The TKA procedure is done by separating the muscles and ligaments around the

  knee to expose the inside of the joint. The ends of the femur and tibia are removed, as is often the

  underside of the patella.

          19.     In total knee replacement surgery, the surface of the femur [thigh bone] at the knee

  joint is replaced with a contoured metal component designed to fit the curve of the bone. The

  surface of the tibia [lower leg bone] at the knee joint is also replaced with a metal component. A

  polyethylene [plastic] component is inserted between the metal tibial and femoral devices to serve

  as a replacement for cartilage. The undersurface of the patella [kneecap] may also be replaced

  with a polyethylene device.




                                                     4
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 5 of 25




                  HISTORY OF ZIMMER AND ZIMMER NEXGEN® KNEES

          20.    Zimmer was founded in 1927, and purports to be a worldwide leader in the design

  and manufacture of orthopedic reconstructive, spinal and trauma devices, and related orthopedic

  surgical products.

          21.    In 1927, Justin Zimmer, a national sales manager for DePuy, an orthopedic splint

  manufacturer, left DePuy and started Zimmer Manufacturing Company. Originally a company

  that manufactured orthopedic braces, it expanded into the surgical implant business. Today,

  Zimmer designs, develops, manufactures, markets, and distributes orthopedic implants as well as

  other medical products and surgical tools.

          22.    In 1995, Zimmer introduced its Next Generation (NexGen®) Complete Knee

  Solution system, with various component configurations, as well as surgical guides and tools.

  Designed largely by John Insall, the system received FDA 510(k) clearance, demonstrating that

  the device was “substantially equivalent” to predicate devices previously cleared by the FDA.

          23.    The NexGen® Knee was an integrated system combining a femoral component, a

  tibial component, a polyethylene articulating surface, and a polyethylene replacement for the

  posterior surface of the patella.

          24.    The Zimmer NexGen® Complete Knee system and component parts are all

  interrelated and predicated upon the same design.

          25.    The certain versions of the NexGen® Knee include a polyethylene articulating

  surface with polyethylene tibial post.




                                                 5
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 6 of 25




          26.    In seeking approval for the sale of the Zimmer NexGen® Knee Defendants

  represented that each of the devices was substantially equivalent to a previously approved or

  predicate device and therefore could receive premarket approval under Section 510(k) of the FDA.

          27.    By claiming substantial equivalence, Defendants knew the Zimmer NexGen®

  Knees were subject to less testing and scrutiny than if brought to market by way of the more

  rigorous FDA Premarket Approval [PMA] pathway.

          28.    After putting the NexGen® Knee on the market Zimmer began to receive notice that

  the polyethylene tibial posts on the tibial trays were fracturing.

                       EXPECTATIONS AND PERFORMANCE OF THE

                      NEXGEN® KNEE POLYETHYLENE TIBIAL POST

          29.    Orthopedic surgeons reasonably expect that the tibial post on a tibial tray of a

  prosthetic knee will not fracture at any time after implantation in the intended patient population,

  if reasonably used by the patient, and not subject to abuse or misuse.

          30.    Orthopedic surgeons reasonably expected that the polyethylene tibial post on the

  tibial tray of the NexGen® Knee would not fracture at any time after implantation in the intended

  patient population, if reasonably used by the patient, and not subject to abuse or misuse.

          31.    Defendants reasonably expected that the polyethylene tibial post on the tibial tray

  of the NexGen® Knee would not fracture at any time after implantation in the intended patient

  population, if reasonably used by the patient, and not subject to abuse or misuse.

          32.    Patients who were implanted with the NexGen® Knee reasonably expected that the

  polyethylene tibial post on the tibial tray of the NexGen® Knee would not fracture at any time after




                                                    6
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 7 of 25




  implantation in the intended patient population, if reasonably used by the patient, and not subject

  to abuse or misuse.

          33.    The NexGen® Knee, as designed, does not perform and function in the patient

  population for which it was designed, marketed, and intended to be implanted in without failing

  by fracture of the polyethylene tibial post on the tibial tray.

          34.    The NexGen® Knee, as manufactured, does not perform and function in the patient

  population for which it was designed, marketed, and intended to be implanted in without failing

  by fracture of the polyethylene tibial post on the tibial tray.

                                  PLAINTIFF’S NEXGEN® KNEE

         35.     On June 25, 2009, Plaintiff underwent a right total knee arthroplasty performed at

  Saint Anthony Central Hospital, Denver, Colorado, and received a NexGen® Knee with a

  polyethylene component, including a polyethylene tibial post.

         36.     An employee and/or agent of Defendants provided the NexGen® Knee to Peter N.

  Lammens, M.D., the orthopedic surgeon who implanted the device in Plaintiff.

         37.     After initial recovery from the implantation surgery, Plaintiff did well for ten years.

         38.     During that time Plaintiff used her prosthetic knee as she had been advised, and

  otherwise use her prosthetic knee as reasonably expected.

         39.     On July 9, 2019, Plaintiff suddenly began to experience pain in her right knee.

         40.     X-rays taken of Plaintiff’s right knee on July 9, 2019, were interpreted as,

  “Components are in satisfactory position. There is no fracture, deformity or other complications.”

         41.     However, Plaintiff’s pain continued and worsened.




                                                     7
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 8 of 25




          42.    On September 11, 2019, Plaintiff was diagnosed by Dr. Lammens with “Possible

  broken post of plastic polyethylene liner of right TKA.” Dr. Lammens recommended a revision

  surgery.

          43.    On November 11, 2019, Mark S. Tuttle, M.D., an orthopedic surgeon, performed a

  revision surgery on Plaintiff’s right knee at Presbyterian/St. Luke’s Medical Center, Denver

  Colorado.

          44.    In that November 11, 2019, revision surgery it was confirmed that the polyethylene

  tibial post of the tibial tray of Plaintiff’s NexGen® Knee had in fact fractured.

          45.    Dr. Tuttle removed and replaced the fractured component of Plaintiff’s NexGen®

  Knee.

          46.    Thereafter Plaintiff recovered reasonably well from the November 11, 2019,

  revision surgery.

                            PLAINTIFF’S INJURIES AND DAMAGES

          47.    Plaintiff has suffered or incurred the following personal and economic injuries

  because of the fracture of the tibial post of Defendants’ NexGen® Knee:

                 (a)     Undergoing an emergency revision surgery that would not have

                         been needed if the NexGen® Knee had performed satisfactorily, and

                         not catastrophically failed by fracture;

                 (b)     Pain and suffering;

                 (c)     Physical disability and immobility;

                 (d)     Loss of enjoyment of life;

                 (e)     Annoyance and inconvenience;

                                                    8
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 9 of 25




                  (f)     Physical impairment and disfigurement;

                  (g)     Medical expenses in excess of $75,000; and,

                  (h)     Loss of earnings and income;

                                    FIRST CAUSE OF ACTION

                                  STRICT PRODUCTS LIABILITY
                                       (DESIGN DEFECT)

          48.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

  allegation set forth in the preceding paragraphs 1 through 47, and further alleges as follows:

          49.     At all times herein mentioned, Defendants designed, researched, manufactured,

  tested, advertised, promoted, marketed, sold, and/or distributed the NexGen® Knee as hereinabove

  described that was surgically implanted in Plaintiff.

          50.     At all times herein mentioned, the NexGen® Knee was in an unsafe, defective, and

  inherently dangerous condition for users such as Plaintiff that had the device surgically implanted.

          51.     The NexGen® Knee was in an unsafe, defective, and inherently dangerous

  condition at the time it left Defendants’ possession.

          52.     At all times herein mentioned, the NexGen® Knee was expected to and did reach

  the usual consumers, handlers, recipients, and persons coming into contact with said product

  without substantial change in the condition in which it was designed, produced, manufactured,

  sold, distributed, and marketed by Defendants.

          53.     The NexGen® Knee’s unsafe, defective, and inherently dangerous condition was a

  cause of injury to Plaintiff.

          54.     The NexGen® Knee failed to perform as safely as an ordinary consumer would

  expect when used in an intended or reasonably foreseeable manner.
                                                   9
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 10 of 25




          55.     Plaintiff’s injuries resulted from use of the NexGen® Knee that was both intended

   and reasonably foreseeable by Defendants.

          56.     At all times herein mentioned the NexGen® Knee posed a foreseeable risk of danger

   inherent in the design which greatly outweighed the benefits of that design.

          57.     At all times herein mentioned, the NexGen® Knee was defective and unsafe, and

   Defendants knew or had reason to know that said product was defective and unsafe, especially

   when used in the form and manner as provided by Defendants.

           58.    At all times herein mentioned, Defendants knew, or should have known, that the

   NexGen® Knee was in a defective condition and was and is inherently dangerous and unsafe.

          59.     At the time of the implantation of the NexGen® Knee into Plaintiff, the aforesaid

   product was being used for the purposes and in a manner normally intended, namely for use as a

   knee replacement device.

          60.     Defendants, with this knowledge, designed their NexGen® Knee in a dangerous

   condition for use by the public and, in particular, Plaintiff.

          61.     At all times herein mentioned the NexGen® Knee lacked sufficient utility for any

   group of users, including Plaintiff.

          62.     Defendants had a duty to create a product that was not unreasonably dangerous for

   its normal, intended use.

          63.     Defendants failed to complete adequate pre-market testing and post-market

   surveillance on the NexGen® Knee.

          64.     Defendants designed, researched, manufactured, tested, advertised, promoted,

   marketed, sold, and distributed a defective product which, when used in its intended or reasonably

                                                     10
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 11 of 25




   foreseeable manner, created an unreasonable risk to the health of consumers and to Plaintiff and

   Defendants are therefore strictly liable for the injuries sustained by Plaintiff.

          65.     Defendants are strictly liable for Plaintiff’s injuries in the following ways:

                  (a)     the NexGen® Knee as designed, manufactured, sold, and supplied

                          by the Defendants, was defectively designed, and placed into the

                          stream of commerce by Defendants in a defective and unreasonably

                          dangerous condition;

                  (b)     Defendants failed to properly market, design, manufacture,

                          distribute, supply, and sell the NexGen® Knee;

                  (c)     Defendants failed to adequately test the NexGen® Knee; and,

                  (d)     A feasible alternative design existed that was capable of preventing

                          Plaintiff’s injuries.

          66.     As a direct and proximate result of Defendants’ placement of the defective

   NexGen® Knee into the stream of commerce, Plaintiff experienced severe harmful effects

   including but not limited to partial or complete loss of mobility, loss of range of motion, as well

   as other severe and personal injuries which are permanent and lasting in nature, physical pain and

   mental anguish, including diminished enjoyment of life, as well as an additional revision surgery

   to replace the device with the increased risks of complications and death from such further surgery.

          67.     Defendants’ conduct, as described above, was extreme and outrageous. Defendants

   risked the safety of recipients of their products, including Plaintiff, with knowledge of the safety

   and efficacy problems and suppressed this knowledge from the general public.




                                                     11
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 12 of 25




                                    SECOND CAUSE OF ACTION

                                   STRICT PRODUCTS LIABILITY
                                       (FAILURE TO WARN)

          68.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 67, and further alleges as follows:

          69.     Defendants designed, manufactured, tested, marketed, and distributed into the

   stream of commerce the NexGen® Knee.

          70.     The NexGen® Knee placed into the stream of commerce by Defendants was

   defective due to inadequate warnings because Defendants knew or should have known that the

   NexGen® Knee could fail early in patients and therefore give rise to physical injury, pain and

   suffering, debilitation, and the need for a revision surgery to replace the device with the attendant

   risks of complications and death from such further surgery but failed to give consumers adequate

   warning of such risks.

          71.     The NexGen® Knee is unreasonably dangerous because it was sold to Plaintiff

   without adequate warnings regarding, inter alia, the propensity of the polyethylene tibial post of

   the NexGen® Knee to fracture, and thereby cause serious pain and necessitate emergency surgery

   to remove and replace the fractured device.

          72.     The NexGen® Knee placed into the stream of commerce by Defendants was

   surgically implanted in a manner reasonably anticipated by Defendants.

          73.     Defendants are strictly liable for Plaintiff’s injuries in the following ways:

                  (a)       Defendants failed to warn and place adequate warnings and

                            instructions on the NexGen® Knee; and,


                                                    12
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 13 of 25




                  (b)     Defendants failed to provide timely and adequate post-marketing

                          warnings and instructions after they knew of the risk of injury

                          associated with the use of the NexGen® Knee.

          74.     As a direct and proximate result of Defendants’ placement of the defective

   NexGen® Knee into the stream of commerce, Plaintiff experienced severe harmful effects

   including, but not limited to, partial or complete loss of mobility, loss of range of motion, as well

   as other severe and personal injuries which are permanent and lasting in nature, physical pain and

   mental anguish, including diminished enjoyment of life, as well as an emergency revision surgery

   to remove and replace the fractured device with the increased risks of complications and death

   from such further surgery.

          75.     Defendants’ conduct, as described above, was extreme and outrageous. Defendants

   risked the safety of recipients of their products, including Plaintiff, with knowledge of the safety

   and efficacy problems and suppressed this knowledge from the general public. Defendants made

   conscious decisions not to redesign, re-label, warn or inform the unsuspecting recipients of

   Defendants’ NexGen® Knee.

                                    THIRD CAUSE OF ACTION

                                BREACH OF EXPRESS WARRANTY

          76.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 75, and further alleges as follows:

          77.     Defendants designed, manufactured, tested, marketed, and distributed into the

   stream of commerce the NexGen® Knee.




                                                    13
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 14 of 25




          78.     Defendants expressly warranted that the NexGen® Knee was a safe and effective

   knee replacement system and that it was appropriate for young and active patients.

          79.     Indeed, as set forth in detail above, Defendants made numerous representations

   about the quality, safety, effectiveness and expected lifetime of the NexGen® Knee which form

   express warranties.

          80.     The NexGen® Knee placed into the stream of commerce by Defendants did not

   conform to these express representations because they failed early thereby giving rise to

   unnecessary physical injury, pain and suffering, debilitation, and the need for a revision surgery to

   replace the NexGen® Knee with the attendant risks of complications and death from such further

   surgery.

          81.     As a direct and proximate result of Defendants’ breach of express warranties

   regarding the safety and effectiveness of the NexGen® Knee, Plaintiff experienced significant

   damages, including but not limited to physical injury, economic loss, pain and suffering, and the

   need for further surgery to replace the faulty NexGen® Knee, and will continue to suffer such

   damages in the future.

                                   FOURTH CAUSE OF ACTION

                                            NEGLIGENCE

          82.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 81, and further alleges as follows:

          83.     Defendants had a duty to exercise reasonable care in designing, researching,

   manufacturing, marketing, supplying, promoting, sale, testing, quality assurance, quality control,

   and/or distribution of the NexGen® Knee into the stream of commerce, including a duty to assure

                                                    14
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 15 of 25




   that the device would not cause those who had it surgically implanted to suffer adverse harmful

   effects from it.

           84.        Defendants failed to exercise reasonable care in designing, researching,

   manufacturing, marketing, supplying, promoting, sale, testing, quality assurance, quality control,

   and/or distribution of the NexGen® Knee into interstate commerce in that Defendants knew or

   should have known that those individuals that had the device surgically implanted were at risk for

   suffering harmful effects from the polyethylene tibial post fracturing, including but not limited to,

   partial or complete loss of mobility, loss of range of motion, as well as other severe and personal

   injuries which are permanent and lasting in nature, physical pain and mental anguish, including

   diminished enjoyment of life, as well as the need for an emergency revision surgery to replace the

   fractured device with the increased risks of complications and death from such further surgery.

           85.        The negligence of Defendants, their agents, servants, and/or employees, included

   but was not limited to the following acts and/or omissions:

                      (a)    designing the NexGen® Knee in such a way that the polyethylene

                             tibial post fractures while reasonably being used as it was expected

                             to be used;

                      (b)    designing the NexGen® Knee in such a way that the polyethylene

                             tibial post fractures while being used as it was marketed and

                             intended to be used;

                      (c)    manufacturing the NexGen® Knee in such a way that the

                             polyethylene tibial post fractures while reasonably being used as it

                             was expected to be used;

                                                        15
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 16 of 25




              (d)   manufacturing the NexGen® Knee in such a way that the

                    polyethylene tibial post fractures while being used as it was

                    marketed and intended to be used;

              (e)   designing, manufacturing, producing, creating, and/or promoting

                    the NexGen® Knee without adequately, sufficiently, or thoroughly

                    testing the polyethylene tibial post, including both pre-market

                    testing and post-market surveillance;

              (f)   not conducting sufficient testing programs to determine whether or

                    not the NexGen® Knee polyethylene tibial post was safe for use;

              (f)   failing to adequately and correctly warn Plaintiff or Plaintiff’s

                    surgeon, hospitals, and/or healthcare providers of the danger of

                    fracture of the NexGen® Knee polyethylene tibial post;

              (g)   negligently failing to recall their dangerous and defective NexGen®

                    Knee polyethylene tibial post at the earliest date that it became

                    known that the device was, in fact, dangerous and defective;

              (h)   failing to provide adequate instructions regarding safety precautions

                    to be negligently representing that the NexGen® Knee with the

                    polyethylene tibial post was safe for use for its intended purpose,

                    when, in fact, it was unsafe;

              (k)   failing to use due care in designing and manufacturing the NexGen®

                    Knee polyethylene tibial post so as to ensure its longevity without

                    catastrophic failure by fracture;

                                              16
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 17 of 25




                  (m)     were otherwise careless and/or negligent in ways yet to be

                          discovered.

           86.    Despite the fact that Defendants knew or should have known that the NexGen®

   Knee with the polyethylene tibial post caused harm to individuals that had the device surgically

   implanted, Defendants continued to market, manufacture, distribute and/or sell the NexGen® Knee

   with that component.

           87.    Defendants knew or should have known that consumers such as Plaintiff would

   suffer foreseeable injury, and/or be at increased risk of suffering injury as a result of Defendants’

   failure to exercise ordinary care, as set forth above.

           88.    Defendants’ negligence was the proximate cause of Plaintiff’s physical, mental and

   emotional injuries and harm, and economic loss which Plaintiff has suffered and/or will continue

   to suffer.

           89.    By reason of the foregoing, Plaintiff experienced and will continue to experience

   severe harmful effects as a result of Defendants’ negligence as set forth above.

           90.    Defendants’ conduct, as described above, was extreme and outrageous. Defendants

   risked the safety of recipients of their products, including Plaintiff, with knowledge of the safety

   and efficacy problems and suppressed this knowledge from the general public. Defendants made

   conscious decisions not to redesign, re-label, warn or inform the unsuspecting recipients of

   Defendants’ NexGen® Knee. Defendants’ outrageous conduct warrants an award of punitive

   damages.




                                                     17
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 18 of 25




                                     FIFTH CAUSE OF ACTION

                               NEGLIGENT MISREPRESENTATION

          91.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 90, and further alleges as follows:

          92.     Defendants supplied false information to the public, to Plaintiff and to Plaintiff’s

   physicians regarding the high-quality, safety and effectiveness of the NexGen® Knee. Defendants

   provided this false information to induce the public, Plaintiff and Plaintiff’s physicians to purchase

   and implant a NexGen® Knee.

          93.     Defendants knew or should have known that the information they supplied (and

   omitted) regarding the purported high-quality, safety and effectiveness of the implant would

   induce Plaintiff and Plaintiff’s physicians to purchase and use a NexGen® Knee was false and

   misleading.

          94.     Defendants were negligent in obtaining or communicating false information

   regarding the purported quality, safety, and effectiveness of the NexGen® Knee.

          95.     Plaintiff and Plaintiff’s physicians relied on the false information supplied and/or

   omitted by Defendants to Plaintiff’s detriment by causing the NexGen® Knee to be purchased and

   implanted in Plaintiff.

          96.     Plaintiff and Plaintiff’s physicians were justified in their reliance on the false

   information supplied and/or omitted by Defendants regarding the quality, safety and effectiveness

   of the NexGen® Knee.

          97.     As a direct and proximate result of Defendants’ negligent misrepresentations,

   Plaintiff experienced and/or will experience significant damages, including but not limited to

                                                    18
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 19 of 25




   permanent physical injury, economic loss, pain and suffering and the need for additional revision

   surgeries to repair the physical damage to Plaintiff caused by the NexGen® Knee.

          98.     Defendants’ conduct, as described above, was extreme and outrageous. Defendants

   risked the safety of recipients of their products, including Plaintiff, with knowledge of the safety

   and efficacy problems and suppressed this knowledge from the general public. Defendants made

   conscious decisions not to redesign, re-label, warn or inform the unsuspecting recipients of

   Defendants’ NexGen® Knee. Defendants’ outrageous conduct warrants an award of punitive

   damages.

                                    SIXTH CAUSE OF ACTION

                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          99.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 98, and further alleges as follows:

          100.    Defendants designed, manufactured, tested, marketed, and distributed into the

   stream of commerce the NexGen® Knee with the polyethylene tibial post.

          101.    At the time Defendants designed, manufactured, tested, marketed, and distributed

   into the stream of commerce the NexGen® Knee with the polyethylene tibial post, Defendants

   knew the use for which the NexGen® Knee was intended, and impliedly warranted the NexGen®

   Knee to be of merchantable quality.

          102.    Plaintiff reasonably relied upon the skill and judgment of Defendants as to whether

   the NexGen® Knee with the polyethylene tibial post was of merchantable quality.

          103.    Contrary to Defendants’ implied warranties, the NexGen® Knee with the

   polyethylene tibial post was not of merchantable quality or safe for the ordinary purposes for which

                                                   19
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 20 of 25




   it was to be used, because the NexGen® Knee was unreasonably dangerous and/or not reasonably

   fit for its intended, anticipated or reasonably foreseeable use as described above.

           104.    As a direct and proximate result of Defendants’ breach of implied warranties

   regarding the safety and effectiveness of the NexGen® Knee with the polyethylene tibial post,

   Plaintiff experienced significant damages, including but not limited to physical injury, economic

   loss, pain and suffering, and the need for emergency revision surgery to replace the faulty device,

   and will continue to suffer such damages in the future.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF COLORADO CONSUMER PROTECTION ACT
                                 C.R. S. § 6-1-101, et. seq.

           105.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

   allegation set forth in the preceding paragraphs 1 through 104, and further alleges as follows:

           106.    Defendants unfairly, unconscionably, knowingly, and deceptively advertised,

   marketed, sold, and represented the NexGen® Knee as a high-quality, safe, and effective knee

   replacement system to Plaintiff and Plaintiff’s physicians.

           107.    Before they advertised, marketed, sold, and represented the NexGen® Knee that

   was implanted in Plaintiff, Defendants knew or should have known of the unreasonable dangers

   and serious health risks that the NexGen® Knee posed to patients like Plaintiff.

           108.    Plaintiff purchased and used the NexGen® Knee for personal use and thereby

   suffered ascertainable losses as a result of Defendants’ actions in violation of consumer protection

   laws.




                                                    20
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 21 of 25




          109.    Had Defendants not engaged in the deceptive conduct described herein, Plaintiff

   would not have purchased and/or paid for the NexGen® Knee and would not have incurred related

   medical costs and injury.

          110.    Defendants engaged in wrongful conduct while at the same time obtaining, under

   false pretenses, moneys from Plaintiff for the NexGen® Knee that would not have been purchased

   had Defendants not engaged in unfair and deceptive conduct.

          111.    Unfair methods of competition or deceptive acts or practices that were proscribed

   by law, include the following:

                  (a)    Representing that goods or services have characteristics,

                         ingredients, uses, benefits, or quantities that they do not have;

                  (b)    Failing to disclose material information concerning goods which

                         information was known at the time of an advertisement or sale if

                         such failure to disclose such information was intended to induce the

                         consumer to enter into a transaction; and,

                  (c)    Engaging in fraudulent or deceptive conduct that creates a

                         likelihood of confusion or misunderstanding.

          112.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

   conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

   consumers was to create demand for and sell the NexGen® Knee. Each aspect of Defendants’

   conduct combined to artificially create sales of the NexGen® Knee.

          113.    Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

   practices in the design, development, manufacture, promotion, and sale of the NexGen® Knee.

                                                   21
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 22 of 25




          114.      Had Defendants not engaged in the deceptive conduct described above, Plaintiff

   would not have purchased and/or paid for the NexGen® Knee and would not have incurred related

   medical costs.

          115.      Defendants’ deceptive, unconscionable, or fraudulent representations and material

   omissions to patients, physicians, and consumers, including Plaintiff, constituted unfair and

   deceptive acts and trade practices in violation of the Colorado Consumer Protection Act.

          116.      Defendants’ actions, as complained of herein, constitute unfair competition or

   unfair, unconscionable, deceptive, or fraudulent acts, or trade practices in violation of the Colorado

   Consumer Protection Act.

          117.      Defendants have engaged in unfair competition or unfair or deceptive acts or trade

   practices or have made false representations in violation of the Colorado Consumer Protection Act,

   C.R.S. § 6-1-101, et seq.137.

          118.      Under the statute listed above to protect consumers against unfair, deceptive,

   fraudulent, and unconscionable trade and business practices and false advertising, Defendants are

   the suppliers, manufacturers, advertisers, and sellers, who are subject to liability under such

   legislation for unfair, deceptive, fraudulent, and unconscionable consumer sales practices.

          119.      Defendants violated the statutes that were enacted in various states to protect

   consumers against unfair, deceptive, fraudulent, and unconscionable trade and business practices

   and false advertising, by knowingly and falsely representing that the NexGen® Knee was fit to be

   used for the purpose for which it was intended, when in fact the NexGen® Knee was defective and

   dangerous, and by other acts alleged herein. These representations were made in uniform

   promotional materials.

                                                    22
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 23 of 25




          120.    The actions and omissions of Defendants alleged herein are uncured or incurable

   deceptive acts under the statutes enacted in the states to protect consumers against unfair,

   deceptive, fraudulent, and unconscionable trade and business practices and false advertising.

          121.    Defendants had actual knowledge of the defective and dangerous condition of the

   NexGen® Knee and failed to take any action to cure such defective and dangerous conditions.

          122.    Plaintiff and the medical community relied upon Defendants’ misrepresentations

   and omissions in determining which knee implant to use and recommend.

          123.    Defendants’ deceptive, unconscionable, or fraudulent representations and material

   omissions to patients, physicians, and consumers, constituted unfair and deceptive acts and

   practices.

          124.    By reason of the unlawful acts engaged in by Defendants, and as a direct and

   proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

          125.    As a direct and proximate result of Defendants’ violations of the states’ consumer

   protection laws, Plaintiff has sustained economic losses and other damages and is entitled to

   statutory and compensatory damages including, but not limited to, treble damages and attorney

   fees, in an amount to be determined at trial.

          126.    As specifically described in detail above, Defendants knew that the NexGen® Knee

   subjected patients to unexpected failure, painful and harmful physical injury, and the need for

   revision surgery.

          127.    As a direct and proximately result of Defendants’ representations, Plaintiff has

   experienced and/or will experience significant damages, including but not limited to permanent




                                                   23
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 24 of 25




   physical injury, economic loss, pain and suffering, and revision surgery, caused by the failure of

   the NexGen® Knee.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally, as

   follows:

          A.      Compensatory damages, in excess of the amount required for federal

                  diversity jurisdiction, and in an amount to fully compensate Plaintiff for all

                  of her injuries and damages, past, present, and future, including but not

                  limited to:

                         a.      Pain and suffering;

                         b.      Physical disability and immobility;

                         c.      Loss of enjoyment of life;

                         d.      Annoyance and inconvenience;

                         e.      Physical impairment and disfigurement.

          B.      Special damages, in excess of the amount required for federal diversity

                  jurisdiction and in an amount to fully compensate Plaintiff for all of her

                  injuries and damages, past, present, and future, including but not limited to,

                  past and future medical expenses, costs for past and future rehabilitation

                  and/or home health care, past and future lost income, loss of future earning

                  capacity, permanent disability, including permanent instability and loss of

                  balance, and pain and suffering;




                                                     24
Case 1:21-cv-01876-PAB-MEH Document 1 Filed 07/09/21 USDC Colorado Page 25 of 25




        C.     Court costs;

        D.     Double or treble damages as allowed by law pursuant to C.R. S. § 6-1-101, et. seq.;

        E.     Attorney fees as allowed by law pursuant to C.R. S. § 6-1-101, et. seq.;

        F.     Punitive damages;

        G.     Pre-judgment and post-judgment interest in the maximum amount allowed by law;

        and,

        H.     Such further relief as this Court deems necessary, just, and proper.

                                         JURY DEMAND

        Plaintiff demands a trial by jury of all claims asserted in this Complaint.

        Respectfully submitted this 9th day of July 2021.

                                                      s/ George E. McLaughlin
                                                      George E. McLaughlin, CO # 16364
                                                      McLaughlin Law Firm, P.C.
                                                      1890 Gaylord Street
                                                      Denver, CO 80206-1211
                                                      720-420-9800 – telephone
                                                      303-322-3423 – facsimile
                                                      gem@mcllf.com




                                                 25
